IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


EX. REL. DOUGLAS E. HUMPHREY,              : No. 116 MM 2016
                                           :
                  Petitioner               :
                                           :
                                           :
           v.                              :
                                           :
                                           :
SUPERINTENDENT JAY LANE, SCI               :
FAYETTE,                                   :
                                           :
                  Respondent               :


                                      ORDER



PER CURIAM

     AND NOW, this 19th day of October, 2016, the Petition for Extraordinary Relief is

DENIED.